 



Exhibit 10.1
GLOBAL EMPLOYMENT HOLDINGS, INC.
2006 STOCK PLAN
     1. Purpose of the Plan
          (a) The purpose of the 2006 Stock Plan (the “Plan”) of Global
Employment Holdings, Inc. (the “Company”) is to:
          (i) promote the interests of the Company and its stockholders by
strengthening the Company’s ability to attract, motivate and retain employees,
officers, consultants and members of the Board of Directors;
          (ii) furnish incentives to individuals chosen to receive Awards
because they are considered capable of responding by improving operations and
increasing profits or otherwise add value to the Company; and
          (iii) provide a means to encourage stock ownership and proprietary
interest in the Company to valued employees, members of the Board of Directors
and consultants upon whose judgment, initiative, and efforts the continued
financial success and growth of the business of the Company largely depend.
     2. Definitions
          (a) “Award” means an Option or Stock Award granted under the Plan.
          (b) “Award Agreement” means any written agreement, contract, or other
instrument or document between the Company and a Participant evidencing an
Award, including an Option Agreement.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cause” means (i) a Participant’s willful and repeated failure to
comply with the lawful directives of the Board or such Participant’s supervisory
personnel, (ii) any criminal act or act of dishonesty, disloyalty, misconduct or
moral turpitude by a Participant that is injurious in any significant respect to
the property, operations, business or reputation of the Company after, in the
case of non-criminal conduct, notice and an opportunity to cure if such conduct
is capable of cure within a reasonable period of time, or (iii) material breach
by a Participant of his or her employment agreement (if any) with the Company;
provided that to the extent this definition is inconsistent with the definition
of “cause” in any employment or consulting agreement of a Participant, the
definition in such employment agreement shall control.

 



--------------------------------------------------------------------------------



 



          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Committee” means the committee of two or more persons established
by the Board to administer the Plan; provided, that at any time such a committee
does not exist, “Committee” means the Board.
          (g) “Common Stock” means the $.0001 par value Common Stock of the
Company.
          (h) “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent or Subsidiary to render services to the
Company as an independent contractor.
          (i) “Director” means any member of the Board.
          (j) “Disability” means a disability that would qualify as such under
the Company’s then current long term disability plan. In the event no such
long-term disability plan exists, disability shall mean that the Committee
determines in good faith, based on medical evidence acceptable to it, that the
Participant has become physically or mentally disabled or incapacitated for a
continuous period of 90 days to such an extent that he or she is unable to
perform his or her duties.
          (k) “Eligible Person” means any Employee or Director of the Company or
any Parent or Subsidiary of the Company, or any Consultant.
          (l) “Employee” means any person, including officers, employed by the
Company or any Parent or Subsidiary of the Company, with the status of
employment determined based upon such minimum number of hours or periods worked
as shall be determined by the Committee at its discretion, subject to any
requirements of the Code. The payment by the Company of a director shall not be
sufficient to constitute “employment” of such director by the Company.
          (m) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.
          (n) “Fair Market Value” of the Common Stock as of any date means:
     (i) If the Company is listed on a national securities exchange, the closing
sales price of the Common Stock on the stock exchange composite tape on the date
of determination.
     (ii) In the event that the Common Stock is not listed on a national
securities exchange, the Committee shall determine the Common Stock’s Fair
Market Value by the reasonable application of a reasonable methodology, as it
deems appropriate, taking into account all available information material to the
value of the Company.

2



--------------------------------------------------------------------------------



 



          (o) “ISO” means an Option that meets the requirements of Section 422
of the Code, or any successor provision, and that is designated by the Committee
as an Incentive Stock Option. An ISO may be granted only to Employees.
          (p) “NQO” means an Option other than an ISO.
          (q) “Option” means any stock Option granted pursuant to the Plan.
          (r) “Option Agreement” means the written agreement by and between the
Company and an Optionee evidencing the grant of an Option and setting forth the
terms and conditions of the grant, including any amendments to that agreement.
          (s) “Optionee” means an Eligible Person who receives an Option.
          (t) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.
          (u) “Participant” means any Eligible Person selected to participate in
an Award pursuant to Section 5.
          (v) “Reporting Person” means an officer or Director of the Company who
is required to file reports pursuant to Rule 16a-3 under the Exchange Act.
          (w) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as the same may be amended form time to time, or any successor provision.
          (x) “Stock Award” means a right to the grant or purchase, at a price
determined by the Committee, of Common Stock, which is nontransferable and
subject to substantial risk of forfeiture until specific conditions are met.
Conditions may be based on continuing employment or achievement of
pre-established financial objectives or both.
          (y) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, or any successor
provision.
     3. Shares of Common Stock Subject to the Plan
          (a) Subject to the provisions of Section 3(c) and Section 11, the
aggregate number of shares of Common Stock that may be issued, transferred or
exercised pursuant to Awards under the Plan will not exceed 2,100,000 shares of
Common Stock, of which 1,750,000 shares may only be granted to Employees, all of
which may be ISOs, and Consultants and 350,000 shares may only be granted to
Directors.
          (b) The shares of Common Stock to be delivered under the Plan will be
made available, at the discretion of the Board or the Committee, either from
authorized but unissued Common Stock or from previously issued Common Stock
reacquired by the Company, including shares of Common Stock purchased on the
open market.

3



--------------------------------------------------------------------------------



 



          (c) To the extent any Option or Award expires unexercised or is
canceled, terminated or forfeited in any manner without the issuance of Common
Stock thereunder, such shares shall again be available for issuance under the
Plan.
     4. Administration of the Plan
     The Committee has and may exercise such powers and authority of the Board
as may be necessary or appropriate for the Committee to carry out its functions
as described in the Plan. The Committee has authority in its discretion to
determine the Eligible Persons to whom, and the time or times at which, Awards
may be granted and the number of shares subject to each Award. The Committee
also has authority to interpret the Plan, to determine the terms and provisions
of the respective Award Agreements and to make all other determinations
necessary or advisable for Plan administration. The Committee has authority to
prescribe, amend, and rescind rules and regulations relating to the Plan. All
interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties. No member of the Board or the
Committee will be liable for any action or determination made in good faith by
the Board or the Committee with respect to the Plan or any Award under it.
     5. Eligibility
     Awards may be granted to Employees, Directors and Consultants of the
Company or any of its Subsidiaries in the sole discretion of the Committee. In
determining the persons to whom Awards shall be granted and the type of Award,
the Committee shall take into account such factors as the Committee shall deem
relevant in connection with accomplishing the purposes of the Plan. Each Award
will be evidenced by an agreement and may include any other terms and conditions
consistent with the Plan as the Committee may determine.
     6. Written Agreement; Effect
     Each Award shall be evidenced by an Award Agreement, in a form satisfactory
to the Committee, executed by the Company and by the person to whom such Award
is granted. If applicable, the Award Agreement shall specify whether each Option
it evidences is a NQO or an ISO. Failure of the grantee to execute an Award
Agreement shall not void or invalidate the grant of an Award; provided, however,
that an Option may not be exercised until the Award Agreement evidencing such
Option is executed.
     7. Annual $100,000 Limitation in ISOs
     To the extent required by Section 422(d) of the Code, the aggregate Fair
Market Value of shares of the Common Stock with respect to which ISOs are
exercisable for the first time by any individual during any calendar year shall
not exceed $100,000. For this purpose, Fair Market Value shall be the Fair
Market Value of the shares covered by the ISOs when the ISOs were granted.

4



--------------------------------------------------------------------------------



 



     8. Stock Options
          (a) Option Agreement. The Committee may from time to time grant
Options pursuant to an Option Agreement. Each Option Agreement shall state the
number of shares of Common Stock to which the Option relates.
          (b) Type of Option. Each Option shall be designated as an ISO or a NQO
and shall be subject to the terms and conditions set forth in this Section 8.
ISOs shall also be subject to the terms and conditions set forth in Section 9.
          (c) Grant Date. Each Option Agreement shall specify the date as of
which it shall be effective, which date shall be the Grant Date.
          (d) Exercise Price. Except as provided in Section 9, the purchase
price of Common Stock under each Option will be determined by the Committee.
          (e) Term and Exercisability. The term of each Option shall be
determined by the Committee but shall not exceed 10 years. Unless otherwise
specified in an Option Agreement, Options shall vest and become exercisable on
the following schedule: 1/3 on the first annual anniversary of the Grant Date,
1/3 on the second anniversary of the Grant Date and 1/3 on the third anniversary
of the Grant Date.
          (f) Method of Payment. Options shall be exercisable by written notice
to the Company (to the attention of the Company’s Chief Financial Officer)
accompanied by payment in full of the applicable exercise price. Payment of the
exercise price may be made (i) in cash, (ii) by delivery of Options valued at
the excess of the Fair Market Value of the shares of Common Stock subject
thereto less the exercise price of such Options (i.e., a “cashless exercise”) or
(iii) by a combination of the above. The Committee may, in its discretion and
upon request of the holder, issue shares upon exercise of an Option directly to
a brokerage firm or firms to be selected by the Committee, or selected by the
exercising Optionee and approved by the Company’s Chief Financial Officer,
without payment of the purchase price by the holder but upon delivery of an
irrevocable guarantee by such brokerage firm or firms of the payment or such
purchase price.
          (g) Fractional Shares. No fractional shares will be issued pursuant to
the exercise of an Option nor will any cash payment be made in lieu of
fractional shares. If an Option exercise results in a fractional share, the
number of shares issued to the Participant shall be rounded up to the next whole
share.
          (h) Other Provisions. Each Option Agreement may contain such other
terms, provisions, and conditions not inconsistent with this Plan, including
rights of repurchase, as may be determined by the Committee, and each ISO
granted under this Plan shall include such provisions and conditions as are
necessary to qualify such option as an “incentive stock option” within the
meaning of Section 422 of the Code.
          (i) Withholding of Taxes. The Company may, if necessary or desirable,
withhold from any amounts due and payable by the Company to any Participant (or
secure payment from such Participant in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any issuance or
exercise of Options granted under the Plan to such Participant, and the Company
may defer such issuance or exercise unless indemnified to its satisfaction
against the payment of any such amount. The Company shall not be responsible for
payment by any Participant of the proper amount of taxes.

5



--------------------------------------------------------------------------------



 



          (j) Termination of Employment. Unless otherwise provided in an Option
Agreement, in the event that a Participant ceases to be employed by (or, in the
case of a non employee, ceases to perform services for) the Company or any
Parent or Subsidiary (in each case, a “Termination of Employment”), all
outstanding Options held by such Participant shall be treated as follows:
          (i) Cause. If the Participant is terminated from his or her employment
with the Company or a Parent or Subsidiary for Cause, all the Options (whether
vested or unvested) shall automatically terminate and be cancelled (without any
action on the part of the Company) on the date of Termination of Employment.
          (ii) Disability. If the Participant is terminated from his or her
employment with the Company or a Parent or Subsidiary by reason of Disability,
all unvested Options shall automatically terminate and be cancelled (without any
action on the part of the Company) on the date of Termination of Employment. All
Options that have vested prior to such date shall remain exercisable for a
period of one year following such date.
          (iii) Death. If the Participant dies while employed by the Company or
a Parent or Subsidiary, all unvested Options shall automatically terminate and
be cancelled (without any action on the part of the Company) on the date of
death. Following the Participant’s death, his or her executors, administrators,
legatees or distributees may exercise the Options that have vested prior to the
date of death for a period of one year following the date of death.
          (iv) Other Terminations of Employment. If the Participant’s employment
is terminated for any other reason, all unvested Options shall automatically
terminate and be cancelled (without any action on the part of the Company) on
the date of Termination of Employment. All Options that have vested prior to
such date shall remain exercisable for a period of 90 days following such date.
          (k) Rule 16b-3. Options granted to Reporting Persons shall comply with
Rule 16b-3 and shall contain such additional conditions or restrictions as may
be required thereunder to qualify for the maximum exemption for Plan
transactions.
     9. Terms and Conditions to Which Only ISOs Are Subject
     Options which are designated as ISOs shall be subject to the following
terms and conditions:
          (a) Exercise Price. The exercise price of an ISO shall be determined
in accordance with the applicable provisions of the Code and shall in no event
be less than the Fair Market Value of the stock covered by the ISO at the Grant
Date; provided, however, that the exercise price of an ISO granted to any person
who owns, directly or indirectly (or is treated as owning by reason of
attribution rules, currently set forth in Code Section 424), stock of the

6



--------------------------------------------------------------------------------



 




Company constituting more than 10% of the total combined voting power of all
classes of outstanding stock of the Company or of any affiliate of the Company,
shall in no event be less than 110% of such Fair Market Value.
          (b) Option Term. Unless an earlier expiration date is specified by the
Committee in the Option Agreement, each ISO shall expire 10 years from its Grant
Date; except that an ISO granted to any person who owns, directly or indirectly
(or is treated as owning by reason of applicable attribution rules currently set
forth in Section 424 of the Code) stock of the Company constituting more than
10% of the total combined voting power of the Company’s outstanding stock, or
the stock of any affiliate of the Company, shall expire five years from its
Grant Date.
          (c) Disqualifying Dispositions. If Common Stock acquired by exercise
of an ISO is disposed of within two years from the Grant Date or within one year
after the transfer of the Common Stock to the Optionee, the holder of the Common
Stock immediately prior to the disposition shall promptly notify the Company in
writing of the date and terms of the disposition and shall provide such other
information regarding the disposition as the Company may reasonably require.
Such holder shall pay to the Company any withholding and employment taxes which
the Company in its sole discretion deems applicable. The Company shall not be
responsible for payment by any Participant of the proper amount of taxes. The
Company may instruct its stock transfer agent by appropriate means, including
placement of legends on stock certificates, not to transfer stock acquired by
exercise of an ISO unless it has been advised by the Company that the
requirements of this Section have been satisfied.
     10. Stock Awards
          (a) Terms and Conditions. All shares of Common Stock granted or sold
pursuant to the Plan will be subject to the following conditions:
          (i) The Committee may impose conditions on any shares granted or sold
pursuant to the Plan as it may deem advisable, including, without limitations,
restrictions under the Exchange Act, under the requirements of any stock
exchange upon which such shares or shares of the same class are then listed and
under and blue sky or other securities laws applicable to such shares.
          (ii) The Committee may require the Participant to enter into an
agreement providing that the certificates representing Stock Awards granted or
sold pursuant to the Plan will remain in the physical custody of the Company
until all restrictions are removed or expire.
          (iii) Each Certificate representing Stock Awards granted pursuant to
the Plan will bear a legend making appropriate reference to the restrictions
imposed.

7



--------------------------------------------------------------------------------



 



          (b) Lapse of Terms and Conditions. The restrictions imposed under
Section 10(a) upon Stock Awards will lapse in accordance with a schedule or
other conditions as determined by the Committee.
          (c) Stockholder Rights. Subject to the provisions of Section 10(a) and
Section 10(b), the holder will have all rights of a stockholder with respect to
the Stock Awards granted or sold, including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto.
          (d) Method of Payment. Except as set forth below, the purchase price
(if any) for shares acquired pursuant to Stock Awards will be payable in full in
cash or by check.
     11. Adjustment Provisions
          (a) Subject to Section 11(b), if the outstanding shares of Common
Stock of the Company are increased, decreased, or exchanged for a different
number or kind of shares or other securities, or if additional shares or new or
different shares or other securities are distributed with respect to such shares
of Common Stock or other securities, through merger, consolidation, sale of all
or substantially all of the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock, or
other securities, an appropriate and proportionate adjustment may be made in
(i) the maximum number and kind of shares provided in Section 3, (ii) the number
and kind of shares or other securities subject to the then outstanding Awards,
and (iii) the price for each share or other unit of any other securities subject
to then outstanding Awards without change in the aggregate purchase price or
value as to which such Awards remain exercisable or subject to restrictions.
          (b) Notwithstanding the provisions of Section 11(a), upon dissolution
or liquidation of the Company or upon a reorganization, merger, or consolidation
of the Company with one or more corporations as a result of which the Company is
not the surviving corporation, or upon the sale of all or substantially all of
the property of the Company, all Awards then outstanding under the Plan will be
fully vested and exercisable and all restrictions will immediately cease.
          (c) Adjustments under Section 11(a) will be made by the Committee,
whose determinations to what adjustments will be made and the extent thereof
will be final, binding, and conclusive. No fractional interest will be issued
under the Plan on account of any such adjustments.

8



--------------------------------------------------------------------------------



 




     12. General Provisions
          (a) No Right To Continued Employment. Nothing in the Plan or in any
instrument executed pursuant to the Plan will confer upon any Participant any
right to continue as an Employee or Consultant or member of the Board of the
Company or any of its Subsidiaries or affect the right of the Company to
terminate the employment, consulting relationship or membership on the Board of
any Participant at any time with or without cause.
          (b) Compliance with Legal Requirements. No shares of Common Stock will
be issued or transferred pursuant to an Award unless and until all
then-applicable requirements imposed by Federal and state securities laws, rules
and regulations and by any regulatory agencies having jurisdiction, and by any
stock exchanges upon which the Common Stock may be listed, have been fully met.
As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements.
          (c) Participant Rights. No Participant and no beneficiary or other
person claiming under or through such Participant will have any right, title or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Award except as to such shares of Common Stock, if any,
that have been issued or transferred to such Participant.
          (d) Withholding Taxes. The Company may make such provisions as it
deems appropriate to withhold any taxes the Company determines it is required to
withhold in connection with any Award. The Company shall not be responsible for
payment by any Participant of the proper amount of taxes.
          (e) Nontransferability. No Award and no right under the Plan,
contingent or otherwise, will be transferable, assignable or subject to any
encumbrance, pledge or charge of any nature except that, under such rules and
regulations as the Company may establish pursuant to the terms of the Plan, a
beneficiary may be designated with respect to an Award in the event of death of
a Participant. If such beneficiary is the executor or administrator of the
estate of the Participant, any rights with respect to such Award may be
transferred to the person or persons or entity (including a trust) entitled
thereto under the will of the holder of such Award.
          (f) Amendment and Termination of Option. The Committee may cancel,
with the consent of the Participant, all or a portion of any Option granted
under the Plan to be conditioned upon the granting to the Participant a new
Option for the same or a different number of shares as the Option surrendered,
or may require such voluntary surrender as a condition to a grant of a new
Option to such Participant. Such Option shall be exercisable at the price,
during the period, and in accordance with any other terms or conditions
specified by the Committee at the time the new Option is granted, all determined
in accordance with the provisions of the Plan without regard to the price,
period of exercise, or any other terms or conditions of the Option surrendered.
The Committee may not delegate authority to any officer of the Company or other
person to amend or terminate any Option as described in this Section 12(f).

9



--------------------------------------------------------------------------------



 




          (g) Amendment and Termination of Plan. The Committee will have the
power, in its discretion, to amend, suspend or terminate the Plan at any time.
No such amendment will, without approval of the stockholders of the Company,
except as provided in Section 11 of the Plan:
          (i) Change the class of persons eligible to receive Awards under the
Plan;
          (ii) Materially increase the benefits accruing to Eligible Persons
under the Plan; or
          (iii) Increase the number of shares of Common Stock subject to the
Plan.
     The Committee may, with the consent of a Participant, make such
modifications in the terms and conditions of an Award agreement as it deems
advisable.
     No amendment, suspension or termination of the Plan will, without the
consent of the Participant, alter, terminate, impair or adversely affect any
right or obligation under any Award previously granted under the Plan.
          (h) Governing Law. The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.
          (i) Effective Date and Duration of Plan. This Plan will become
effective upon adoption by the Board and the holders of a majority of the
outstanding shares at a meeting of stockholders of the Company (the “Effective
Date”). In the absence of such approval, all Awards shall be null and void.
Unless previously terminated, the Plan will terminate 10 years after the
Effective Date.
          (j) Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee, the
members of the Committee shall be indemnified by the Company against all costs
and expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted under the Plan, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding; provided, however, that any such Committee
member shall be entitled to the indemnification rights set forth in this Section
only if such member has acted in good faith and in a manner that such member
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful, and further provided that upon the
institution of any such action, suit or proceeding a Committee member shall give
the Company written notice thereof and an opportunity to handle and defend the
same before such Committee member undertakes to handle and defend it on his or
her own behalf.

10